DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claim 1, the closet prior art fails to disclose “a first sensor disposed in a conduit disposed upstream of the sample conditioning system, a second sensor disposed in a conduit disposed downstream of the sample conditioning system; a cavity in communication with the sample conditioning system and disposed downstream of the sample conditioning system; at least one radio frequency probe configured to transmit and receive radio frequency signals through the cavity containing the sample” in combination with all other limitations of the claim renders the claim allowable over the prior art.  Subsequent claims 2-4 and 13-15 are also allowable due to dependency.
Regarding Claim 11, the closet prior art fails to disclose “a sample cavity having a port for introducing a sample; a measurement cavity; a movable filter element passing between the sample cavity and the measurement cavity; at least one radio frequency probe configured to transmit and receive radio frequency signals through the measurement cavity” in combination with all other limitations of the claim renders the claim allowable over the prior art.  Subsequent claim 12 is also allowable due to dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESA ALLGOOD/Primary Examiner, Art Unit 2868